Conviction for driving an automobile upon a public highway while intoxicated; punishment, a fine of fifty dollars.
Appellant has but one bill of exceptions, which was filed too late for our consideration. On May 18th the court overruled the motion for new trial, and by order made granted sixty days from that date in which to file bills of exception. By supplemental order made during said sixty days such time was extended twenty-five days. The only bill of exceptions in this record was filed two days after the expiration of the extended time, hence same can not be considered.
The facts in the case seem ample to support the judgment and sentence. On the State's case appellant was very drunk and was operating his automobile upon a public highway. The jury were justified in their judgment. Same will be affirmed.
Affirmed.